Citation Nr: 0932597	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active duty service from December 1964 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to a 
compensable evaluation for the Veteran's service-connected 
hemorrhoids.  Thereafter, the Veteran perfected an appeal as 
to the evaluation assigned for his service-connected 
hemorrhoids.

In April 2008, this claim was remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  

In a July 2009 rating decision, the AMC increased the 
Veteran's evaluation for hemorrhoids to a 10 percent rating, 
effective October 6, 2002.  However, the issue of entitlement 
to a higher disability evaluation for hemorrhoids remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Thereafter, the AMC/RO continued the denial of a rating in 
excess of 10 percent for the Veteran's service-connected 
hemorrhoids (as reflected in the July 2009 supplemental SOC 
(SSOC)), and returned the case to the Board for further 
appellate consideration.

A review of the record reveals additional evidence, 
specifically an August 2009 statement from the Veteran, was 
associated with the file subsequent to the issuance of the 
July 2009 SSOC.  The Board finds, however, that this 
additional evidence is cumulative of the existing record.  
Therefore, an additional remand for agency of original 
jurisdiction consideration is not required.  See 38 C.F.R. § 
20.1304 (2008).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence does not demonstrate that the 
Veteran's service-connected hemorrhoids are manifested by 
persistent bleeding and secondary anemia, or with fissures.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased evaluation 
for hemorrhoids was received in October 2003.  He was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in November 2003 and April 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a SSOC was issued for this matter in July 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The Court also outlined in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), additional notice requirements 
pursuant to 38 U.S.C.A. section 5103(a) for increased-
compensation claims.  An additional notice as to these 
matters was provided in April 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant VA treatment records pertaining to 
his claim have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the current state of his 
service-connected hemorrhoids.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Veteran is currently rated as 10 percent for hemorrhoids 
under Diagnostic Code 7336.  

7336  Hemorrhoids, external or internal:
Ratin
g
With persistent bleeding and with secondary anemia, or 
with fissures
20
Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).




Factual Background and Analysis

An August 2003 VA outpatient physical examination report 
noted a history of hemorrhoids.  The Veteran was noted to 
defer a genitorectal examination. 

In his October 2003 claim, the Veteran asserted that his 
condition had worsened.

In a December 2003 VA rectum and anus examination report, the 
Veteran complained of recurrence of hemorrhoids over the 
recent years.  He reported that he had bleeding 
intermittently over the last year especially after aggressive 
anal hygiene or having to strain to make a bowel movement.  
He stated that he has noticed bleeding on toilet tissue about 
once or twice a week as well as episodes with a little more 
blood due to straining about once a month.  Current treatment 
was noted to include Vaseline during flare-ups.  Physical 
examination findings were listed as normal sphincter control, 
no fecal leakage or involuntary bowel movements, normal size 
lumen of the rectum and anus, no signs of anemia, no 
fissures, three external hemorrhoids that are not thrombosed, 
no signs of active bleeding, and no internal hemorrhoids.  
The examiner assessed external hemorrhoids. 

VA treatment notes dated in April 2005 reflected that the 
Veteran was employed as an electrician.  Rectal examination 
revealed small external hemorrhoids with no apparent bleeding 
or thrombosis.  

In a December 2008 VA rectum and anus examination report, the 
Veteran complained of anal itching, intermittent diarrhea, 
pain, intermittent tenesmus, and intermittent swelling with 
no perianal discharge.  The Veteran reported episodes of 
fecal incontinence, primarily of fecal leakage with a 
frequency of about once every week or two, to an extent of 
passing about an ounce of stool per episode.  It was noted 
that there was no frank involuntary bowel movements, no pads 
needed for fecal leakage or incontinence, and no history of 
hemorrhoid thrombosis.  The Veteran reported a history of 
hemorrhoid bleeding that occurs with a frequency of about 
once a week, to an extent of passing about an ounce of blood 
per episode on average.  The examiner noted current treatment 
of application of Vaseline once or twice a week as needed.  
There was no history reported of anal infections, proctitis, 
fistula-in-ano, or colorectal neoplasm. 

The Veteran indicated that he was currently retired but 
working a part-time job driving a school van.  He reported 
that his hemorrhoids have had a moderate effect on his 
occupational functioning and daily activities, as the 
hemorrhoids can be distracting due to discomfort, itchiness, 
and associated symptoms.  He also complained that hemorrhoids 
caused discomfort with sitting, that fecal leakage could 
cause socially awkward situations as well as perianal 
discomfort, and that he must spend more time in the bathroom 
with perianal hygiene.  He further reported that his 
hemorrhoids could provoke a fair amount of anxiety at times, 
especially when the amount of blood passed from the rectum 
seemed to be increasing. 

Rectal examination findings were listed as three hemorrhoids, 
no colostomy, no evidence of fecal leakage, normal rectal 
lumen size, normal anal lumen size, no signs of anemia, no 
skin, mucosal membrane, or nail bed pallor, no anal fissures, 
no evidence of current or recent bleeding, no rectal 
prolapse, and good sphincter tone.  The examiner noted that 
the Veteran had a hemorrhoid in the 12-1 o'clock position of 
the anal opening that measured 2.3 x 0.8 centimeters (cm) in 
size, non-reducible with presence of redundant tissue, but no 
thrombosis.  The Veteran was noted to have a second 
hemorrhoid in the 4-5 o'clock position of the anal region 
that measured 1.3 x 0.8 cm in size, non-reducible with 
presence of redundant tissue, but no thrombosis.  The Veteran 
was noted to have a third hemorrhoid in the 8-10 o'clock 
position of the perianal region that measured 2.0 x 1.2 cm in 
size, non-reducible with presence of redundant tissue, but no 
thrombosis.

The examiner, a VA physician, assessed external hemorrhoids.  
After reviewing the claims file, the examiner indicated that 
the severity of the Veteran's hemorrhoids was currently 
moderate, based on the Veteran's history and physical 
examination findings.  It was noted that the Veteran's 
hemorrhoids do not cause persistent bleeding with secondary 
anemia or with fissures, as the Veteran reported no history 
of persistent bleeding, an October 2008 CBC (complete blood 
count) showed no signs of anemia, and no fissures were 
detected on physical examination.   The examiner reported 
that the Veteran's hemorrhoids were moderately large in size, 
not thrombotic, and irreducible with excessive redundant 
tissue, based on physical examination, evidencing frequent 
recurrences.  He further indicated that there was also no 
objective evidence of sphincter control problems, as there 
was good sphincter tone and no evidence of fecal soiling on 
physical examination.  

In an August 2009 statement, the Veteran again discussed his 
current hemorrhoid symptomatology.  He reported bleeding on a 
regular basis, anal fissure, itching, and leakage.  He 
indicated that he used Preparation H on a regular basis and 
that his hemorrhoids have a big effect on his daily 
activities. 

Based upon the evidence discussed above, the Board has 
determined that the assignment of an evaluation in excess of 
10 percent for hemorrhoids is not warranted under Diagnostic 
Code 7336.  Evidence of record clearly does not reflect that 
the Veteran's external hemorrhoids are manifested by 
persistent bleeding and secondary anemia, or with fissures.

The Board acknowledges and has considered the Veteran and his 
representative's contentions that his service-connected 
hemorrhoids are more severely disabling during this time 
period.  Still, for all the foregoing reasons, the Veteran's 
claim for entitlement to rating in excess of 10 percent for 
hemorrhoids must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available scheduler evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
hemorrhoids that would take his case outside the norm so as 
to warrant the assignment of any extraschedular rating during 
the time period in question.  There is simply no objective 
evidence showing that the service-connected hemorrhoids have 
alone resulted in marked interference with employment (i.e., 
beyond that contemplated in the currently assigned rating).  
In addition, in the December 2008 VA examination report, the 
Veteran indicated that he was currently retired but working a 
part-time job driving a school van. 

Finally, the Board has considered whether the Veteran's 
hemorrhoids present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular scheduler standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned scheduler evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


